COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


FOOD LION, LLC AND
 DELHAIZE AMERICA, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 0119-11-2                                         PER CURIAM
                                                                    MAY 24, 2011
STEVEN E. WHEELER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Dov M. Szego; William B. Pierce & Associates, PLLC, on briefs),
                 for appellants.

                 (Seth R. Carroll; Geoffrey R. McDonald & Associates, on brief), for
                 appellee.


       Food Lion, LLC and Delhaize America, Inc. appeal a decision of the Workers’

Compensation Commission finding Steven E. Wheeler’s workplace injury arose out of and in the

course of his employment. We have reviewed the record and the commission’s opinion and find

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Wheeler v. Food Lion, VWC File No. VA000-0020-1768 (Dec. 20, 2010).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.